DETAILED ACTION
Claims 1-10 are pending, and claims 1-5 are currently under review.
Claims 6-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/18/2022 has been entered.  Claims 1-10 remain(s) pending in the application.  

Election/Restrictions
Applicant’s election of group I, claims 1-5, in the reply filed on 7/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Claim Objections
The claims include numerous grammatical errors which should be corrected.  For example:
In claim 1, the recitation of “A pellicle frame for FPD (flat panel display) comprising an extruded materials” should be corrected to recite “A pellicle frame for a FPD (flat panel display) comprising extruded materials”.  Appropriate correction is required.
In claim 2, “integrated with each other by friction stir welded portion” should be corrected to recite “integrated with each other by friction stir welding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the recitation of “extruded materials of an aluminum alloy powder (or powder sintered body)”.  Firstly, it is noted that extruded powder is not necessarily equivalent to sintered powder, such that it is unclear as to why “or powder sintered body” is recited within parentheses.  Furthermore, it is unclear as to whether the alternative limitations within the parentheses are required or not.  The examiner interprets the instant claim to be met by either an extruded powder or sintered powder according to broadest reasonable interpretation.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the long side” and “the short side”.  It is unclear to the examiner as to whether these “sides” refer to the sides of the entire frame itself or rather the sides of the extruded/sintered material.  The examiner interprets the instant claims to refer to either of the above.
Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the recitation of “substantially the same shape and size” which is indefinite because it is unclear to the examiner as to the exact meets and bounds of the claim scope.  Specifically, a pellicle frame made of sides being the same shape and size would correspond to a square shape.  It is unclear as to what deviations, if any, from a square shape are allowed for in the instant claim which recites “substantially the same shape and size”.  The examiner interprets the instant claim to be met by any reasonable degree of deviation from “the same shape and size” according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (WO2011111801, machine translation referred to herein) in view of Okaniwa et al. (JP2002241868, machine translation referred to herein).
Regarding claim 1, Kitajima et al. discloses a pellicle frame made from an extruded aluminum alloy [p.3 ln.105-106, p.20 ln.824].  The examiner notes that the recitation of “for FPD” is an instance of intended use which is not considered to impart any further structure to the instant claim because said intended use does not set forth any distinct structural elements.  See MPEP 2111.02.  Accordingly, the examiner submits that the pellicle frame depicted by Kitajima et al. would be entirely capable of being used for a flat panel display [fig.1-2].  The examiner’s position is further bolstered by the same rectangular frame structure being depicted in fig.1-2 of Kitajima et al. relative to that as disclosed in [fig.4-5 spec.].
Kitajima et al. further teaches that the aluminum alloy should desirably have high rigidity [p.5 ln.198-205]; but does not expressly teach that the extruded aluminum alloy is an aluminum alloy powder having a composition as claimed.  Okaniwa et al. discloses a compacted and hot worked (ie. extruded) aluminum alloy powder having a composition as seen in table 1 below [0001, 0004, 0016].  This powder is specifically desired for its properties of high strength and modulus (ie. rigidity) [0002].  Therefore, it would have been obvious to one of ordinary skill to modify the frame of Kitajima et al. by utilizing a hot extruded powder composition disclosed by Okaniwa et al. to achieve good mechanical properties such as high strength and high modulus.  The examiner notes that the disclosed composition of Okaniwa et al. falls within the instantly claimed ranges.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Okajima et al. example 1 (wt.%)
Si
20 – 40
20
Mg
0.2 – 1.2
1
Cu
0 – 2
0.4
Fe
0 – 2
0.25
Cr
0.03 – 0.4
0.12
Al & Impurities
Balance
Balance


 Regarding claim 3, Kitajima et al. and Okaniwa et al. disclose the frame of claim 1 (see previous).  Kitajima et al. and Okaniwa et al.  do not expressly teach the instantly claimed modulus value.  However, the examiner submits that this feature would have been expected or would have naturally flowed from the alloy of Okaniwa et al.  See MPEP 2112 & MPEP 2145(II).  Specifically, the examiner notes that Young’s modulus is an intrinsic material property as would have been recognized by one of ordinary skill.  Since Okaniwa et al. discloses an anticipatory alloy composition as shown above, a Young’s modulus value meeting the claimed range of greater than 80 GPa would have been expected or would have naturally flowed from the disclosure of Okaniwa et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the disclosure of a high modulus property by Okaniwa et al. as stated above, such that one of ordinary skill would understand that the disclosure of Okaniwa et al. encompasses materials having high modulus properties.
Regarding claims 4-5, Kitajima et al. and Okaniwa et al. disclose the frame of claim 1 (see previous).  Kitajima et al. further teaches several examples having dimensions that meet the instant claim, such as example 1 having a long side length of 1750 mm and a short side length of 1550 mm [p.21 ln.854].  The examiner notes that the differences between the long side dimensions and short side dimensions of example 1 correspond to an approximate difference of only 10%, which would be considered by one of ordinary skill to be “substantially the same”.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishito et al. (WO2016072149, machine translation referred to herein) in view of Okaniwa et al. (JP2002241868, machine translation referred to herein).
Regarding claim 1, Ishito et al. discloses a pellicle frame made from an extruded aluminum alloy [p.1 ln.34-35, p.5 ln.200-201].  The examiner notes that the recitation of “for FPD” is an instance of intended use which is not considered to impart any further structure to the instant claim because said intended use does not set forth any distinct structural elements.  See MPEP 2111.02.  Accordingly, the examiner submits that the pellicle frame depicted by Ishito et al. would be entirely capable of being used for a flat panel display [fig.1, 3].  The examiner’s position is further bolstered by the same rectangular frame structure being depicted in fig.1, 3 of Ishito et al. relative to that as disclosed in [fig.4-5 spec.].
Ishito et al. does not expressly teach that the extruded aluminum alloy is an aluminum alloy powder having a composition as claimed.  Okaniwa et al. discloses a compacted and hot worked (ie. extruded) aluminum alloy powder having a composition as seen in table 1 above [0001, 0004, 0016].  This powder is specifically desired for its properties of high strength and modulus (ie. rigidity) [0002].  Therefore, it would have been obvious to one of ordinary skill to modify the frame of Ishito et al. by utilizing a hot extruded powder composition disclosed by Okaniwa et al. to achieve good mechanical properties such as high strength and high modulus.  The examiner notes that the disclosed composition of Okaniwa et al. falls within the instantly claimed ranges.  See MPEP 2131.03.
 Regarding claim 2, Ishito et al. and Okaniwa et al. disclose the frame of claim 1 (see previous).  Ishito et al. further teaches that the aluminum members can be bonded together through friction stir welding [p.2 ln.60-64].
Regarding claim 3, Ishito et al. and Okaniwa et al. disclose the frame of claim 1 (see previous).  Ishito et al. and Okaniwa et al.  do not expressly teach the instantly claimed modulus value.  However, the examiner submits that this feature would have been expected or would have naturally flowed from the alloy of Okaniwa et al.  See MPEP 2112 & MPEP 2145(II).  Specifically, the examiner notes that Young’s modulus is an intrinsic material property as would have been recognized by one of ordinary skill.  Since Okaniwa et al. discloses an anticipatory alloy composition as shown above, a Young’s modulus value meeting the claimed range of greater than 80 GPa would have been expected or would have naturally flowed from the disclosure of Okaniwa et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the disclosure of a high modulus property by Okaniwa et al. as stated above, such that one of ordinary skill would understand that the disclosure of Okaniwa et al. encompasses materials having high modulus properties.
Regarding claim 5, Ishito et al. and Okaniwa et al. disclose the frame of claim 1 (see previous).  Ishito et al. further teaches that the frame can have a square shape, which meets the limitation of the four sides having the same shape and size [p.8 ln.307-312].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734